

115 HR 7019 IH: To authorize the United States Postal Service to provide certain nonpostal property, products, and services on behalf of State, local, and tribal governments.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7019IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mrs. Love (for herself, Mr. Bishop of Utah, Mr. Stewart, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo authorize the United States Postal Service to provide certain nonpostal property, products, and
			 services on behalf of State, local, and tribal governments.
	
		1.Postal Service program for State, local, and tribal governments
 (a)Postal Service program for State, local, and tribal governmentsPart IV of title 39, United States Code, is amended by adding after chapter 36 the following:  37Postal Service program for State, local, and tribal governments  Sec. 3701. Purpose. 3702. Definitions. 3703. Postal Service program for State, local, and tribal governments. 3701.PurposeThe purpose of this chapter is to enable the Postal Service to increase its net revenues through providing specific nonpostal property, products, and services that are expressly authorized by this chapter. Postal Service revenues and expenses under this chapter shall be funded through the Postal Service Fund.
 3702.DefinitionsIn this chapter— (1)the term costs attributable has the meaning given such term in section 3631; and
 (2)the term year means a fiscal year. 3703.Postal Service program for State, local, and tribal governments (a)In generalSubject to subsection (d), and notwithstanding any other provision of this title, the Postal Service may establish a program under which the Postal Service may enter into an agreement with an agency of a State government, local government, or tribal government to provide property, products, or services on behalf of the agency, if providing the property, products, or services—
 (1)provides enhanced value to the public, such as by lowering the cost or raising the quality of the property, products, or services or by making the property, products, or services more accessible;
 (2)does not interfere with or detract from the value of postal services, including— (A)with respect to the cost and efficiency of postal services; and
 (B)that providing the property, products, or services will not unreasonably restrict access to postal retail service, such as through increased customer waiting time or reduced access to parking; and
 (3)will provide a reasonable contribution to the institutional costs of the Postal Service, which shall include reimbursement that covers not less than 100 percent of the costs attributable to providing the property, products, and services under the agreement in each year.
 (b)Public noticeNot later than 90 days before beginning to provide property, products, or services under an agreement described in subsection (a), the Postal Service shall make available to the public on the website of the Postal Service—
 (1)the agreement with the agency regarding providing the property, products, or services; and (2)a business plan that describes—
 (A)the specific property, products, and services to be provided; (B)the enhanced value to the public;
 (C)the terms of reimbursement; (D)the estimated annual reimbursement to the Postal Service; and
 (E)the estimated percentage of the costs attributable to providing the property, products, and services that will be covered by reimbursement (with documentation to support the estimates).
									(c)Public comment
 (1)In generalBefore beginning to provide property, products, or services under an agreement described in subsection (a), the Postal Service shall provide for a public comment period of not less than 30 days, during which the public may post comments relating to the provision of the property, products, or services on the website of the Postal Service.
 (2)ResponseThe Postal Service shall make reasonable efforts to provide written responses to the comments described in paragraph (1) on the website of the Postal Service not later than 30 days before beginning to provide the property, products, or services.
 (d)Approval requiredThe Postal Service may not enter into an agreement under subsection (a) unless a majority of the Board of Governors of the Postal Service approve, by a recorded vote that is publicly disclosed on the website of the Postal Service—
 (1)the agreement; or (2)an agreement under subsection (a) with another agency of a State government, local government, or tribal government to provide property, products, or services on behalf of the agency under the same or similar terms and conditions.
 (e)DesignationThe Postal Regulatory Commission shall designate whether property, products, or services provided under an agreement described in subsection (a) shall be regulated under this title as a market dominant product, a competitive product, or an experimental product.
 (f)Reporting requirementsBefore beginning to provide property, products, or services under an agreement described in subsection (a), the Postal Service shall submit to the Postal Regulatory Commission a separate report for each agreement entered into under subsection (a), analyzing the costs, revenues, rates, and quality of the property, products, and services provided under the agreement, including information demonstrating that the agreement satisfies the requirements of paragraphs (1) through (3) of subsection (a).
							(g)Regulations required
 (1)In generalThe Postal Service shall issue such regulations as are necessary to carry out subsections (a) through (d) of this section.
 (2)PRCThe Postal Regulatory Commission shall issue such regulations as are necessary to carry out subsections (e) and (f) of this section.
 (h)Confidential informationSubsections (b) and (c) shall not be construed as requiring the Postal Service to disclose to the public any information that is—
 (1)described in section 410(c); or (2)exempt from public disclosure under section 552(b) of title 5.
 (i)DefinitionsFor the purpose of this section— (1)the term local government means a county, municipality, city, town, township, local public authority, school district, special district, intrastate district, council of governments, or regional or interstate government entity;
 (2)the term State government includes each of the several States, the government of the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States; and
 (3)the term tribal government means the government of an Indian tribe, as that term is defined in section 4(e) of the Indian Self-Determination Act (25 U.S.C. 450b(e))..
			(b)Technical and conforming amendments
 (1)The table of chapters for part IV of title 39, United States Code, is amended by adding after the item relating to chapter 36 the following:
					
						
							37.Postal Service program for State, local, and tribal governments3701.
 (2)Section 404(e) of title 39, United States Code, is amended— (A)in paragraph (2), by inserting after subsection, the following: or any property, products, or services authorized to be provided under chapter 37,; and
 (B)by adding at the end the following:  (6)Nothing in this section shall be construed to prevent the Postal Service from providing property, products, or services that are expressly authorized by chapter 37..
					